Order entered January 24, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01636-CV

                  CURBED.COM, LLC AND SARAH FIRSHEIN, Appellants

                                               V.

              DR. RICHARD MALOUF AND LEANNE MALOUF, Appellees

                      On Appeal from the County Court at Law No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. CC-12-06268-C

                                           ORDER
       The clerk’s record in this case is overdue. By postcard dated December 10, 2013, we

notified the County Clerk that the clerk’s record was overdue and directed the County Clerk to

file the clerk’s record within thirty days. To date, the clerk’s record has not been filed and we

have not received any correspondence from the County Clerk’s office regarding the status of the

clerk’s record.

       Accordingly, we ORDER the Dallas County Clerk to file the clerk’s record within

TWENTY DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to
John Warren, Dallas County Clerk.




                                    /s/   ELIZABETH LANG-MIERS
                                          JUSTICE